DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
In the reply filed 2/24/22, Applicant amended claim 1. 
Claims 1, 7, 11-13 and 17-20 are pending in this application.
Claims 19-20 remain withdrawn from consideration.
Claims 1, 7, 11-13 and 17-18 are currently under consideration. 


Claim Rejections - 35 USC § 112-Maintained
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 1, 7, 13, 17 and 18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a cell permeable conjugate of duramycin, fluorescent protein and a cell penetrating peptide for detection of intracellular PE, does not reasonably provide enablement for a cell permeable conjugate of duramycin and a fluorescent protein (conjugate without a cell penetrating peptide) for detection of intracellular PE. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
As stated in MPEP 2164.01(a), “there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”
The factors to be considered when determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, were described in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) as:
1. the nature of the invention;
2. the breadth of the claims;
3. the state of the prior art;
4. the relative skill of those in the art;
5. the predictability or unpredictability of the art;
6. the amount of direction or guidance presented [by the inventor];
7. the presence or absence of working examples; and
8. the quantity of experimentation necessary [to make and/or use the invention.

(1) The Nature of the Invention
Claim 1 is drawn to a composition comprising a conjugate of duramycin and a fluorescent protein, wherein the fluorescent protein is chemically or enzymatically tethered to a PEG or peptide linker which is also chemically or enzymatically tethered to the N-terminus of duramycin, or alternatively, the fluorescent protein and duramycin conjugate is a single protein unit produced recombinantly, wherein the conjugate detects intracellular phosphatidylethanolamine in a viable cell.

(2) The Breadth of the claims
The claims will be given its broadest reasonable interpretation. The applicable rule for interpreting the claims is that “each claim must be separately analyzed and given its broadest reasonable interpretation in light of and consistent with the written description.” See MPEP 2163(II)(1), citing In re Morris, 127 F.3d 1048, 1053-1054; 44 USPQ2d 1023, 1027 (Fed. Cir. 1997).  In view of this rule, Claim 1 is drawn to a duramycin conjugate that detects intracellular PE in a viable cell.  



(3) The state of the prior art and (5) The predictability or unpredictability of the art
The instant application is enabling for a cell permeable conjugate of duramycin, a fluorescent protein and a cell penetrating peptide. However, it is known in the art that duramycin binds to phosphatidylethanolamine (PE) in mammalian membranes (i.e. not intracellular PE). 
The prior art teaches that duramycin labels cells at the plasma membrane. Stafford et al. (“Increased Exposure of Phosphatidylethanolamine on the surface of tumor vascular endothelium” NeoPlasia; vol 13 (4) April 2011, previously presented) teach PE as a potential biomarker for imaging (Abstract). In particular, Stafford et al. teach duramycin conjugated to the near-infrared fluorophore 800CW (800CW-DUR) and used for optical imaging of prostate carcinoma (Abstract). Fig. 1 discloses duramycin conjugated to biotin (Fig. 1 A) and duramycin conjugated to 800CW (Fig. 1B). Stafford et al. teach 800CW-Dur demonstrated specificity for PE (p. 303, 1st col. and Fig. 6). Importantly, Stafford et al. disclose that PE is localized in cell’s inner membrane and is used as a label with PE exposed on the outer membrane (Abstract; p. 300, col. 1). Fig. 2 of Stafford et al. also disclose that duramycin labels PE at the cell surface. There is no indication that duramycin would label PE intracellularly. A search of the prior art did not uncover that duramycin was cell permeable in order to label PE intracellularly in viable cells. 
Therefore, the state of the art at the time of the application is that duramycin detects PE on the surface of cells. 
It is noted that pharmaceutical and biological art is generally unpredictable, requiring each embodiment to be individually assessed for physiological activity. There is no absolute predictability, even in view of the high level of skill in the art.
Thus, for a duramycin conjugate, it would be highly unpredictable that a conjugate comprising duramycin and a fluorescent protein would be cell permeable in order to detect PE in viable cells intracellularly. 


(4) The relative skill of those in the art

MPEP 2141.03 states (in part)” A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 1396. The “hypothetical person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988) (disagreeing with the examiner’s definition of one of ordinary skill in the art (i.e. a doctorate level engineer or scientist working at least 40 hours per week in semiconductor research or development), and finding that the hypothetical person is not definable by way of credentials, and that the evidence in the application did not support the conclusion that such a person would require a doctorate or equivalent knowledge in science or engineering).  In the instant case, the skill in the art high with respect to physicians and scientists. The level of skill in the art (physicians and scientists) would be high.

(6) The amount of direction or guidance presented (by the inventor) and (7) The presence or absence of working examples
The applicant provided sufficient guidance or direction regarding the potential for duramycin conjugates comprising a cell penetrating peptide for cell internalization and detection of PE in viable cells intracellularly. Cell penetrating peptides such as Tat are commonly used in conjugates to confer cell permeability to a conjugate. 
However, the Applicants provide little way of direction or guidance regarding cell permeability of the duramycin conjugates.  Applicants provide in vitro data showing that duramycin-GFP stained the surface of cells (Fig. 13). Importantly, the instant specification states “duramycin-GFP stained strongly the outer surface of dead and dying cells, with no detectable staining either on viable cells or intracellular components of apoptotic cells” (Fig. 13 and top of p. 28).   Therefore, the instant specification teaches that a conjugate of duramycin and a fluorescent protein does not detect intracellular PE in viable cells. 

 (8) The quantity of experimentation necessary (to make and/or use the invention)
Owing to the factors listed above, especially in points 6 and 7, the amount of experimentation needed will be extensive in view of the lack of guidance by the inventor. 
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.
The instant breadth of the claim is broader than the disclosure, specifically, the instant claims are directed a conjugate of duramycin and a fluorescent protein that detects intracellular PE in viable cells, but the specification, prior art or instant disclosure does not provide support for this. 
In conclusion, the instant application is enabled for a duramycin conjugate comprising a fluorescent protein with a cell penetrating peptide, wherein the conjugate detects intracellular PE in a viable cell. 

Response to Arguments
Applicant's arguments filed 2/24/22 have been fully considered but they are not persuasive. Applicants argue that the specification as originally filed does support a cell permeable conjugate of duramycin and a fluorescent protein. Applicants argue that Fig. 7 discloses EGFP-duramycin probe is demonstrated intracellularly in CHOK1 cells. Applicants also argue that lantibiotics such as duramycin are known to be cell penetrating (see Makino, cited on IDS). Applicants argue that prima facie the EGFG-duramycin probe of the invention retains this known property of duramycin. Applicants argue that probes of the instant specification do not detect intracellular membranes of apoptotic cells (Fig. 1D, 13C) nor do the claimed probes detect outer cell membranes of viable cells. The invention is unique in detecting intracellular membranes of viable cells. Applicants argue that Fig. 2B demonstrates prominent staining of juxtamuclear structure with an EGFP-duramycin probe in viable CHOK1 cells. Applicants argue that Fig. 3-4 demonstrate staining of membranes with EGFP-duramycin probe co-localizing with markers for ER, trans-Golgi..Etc.  Applicants argue that the EFGP-duramycin is non-toxic while still retaining the specific imaging of intracellular PE. Applicants argue that the prior art is silent as to the use of any probe containing a molecule known to be toxic to image PE in intracellular membranes.
These arguments are not persuasive. Fig. 2B demonstrates labeling of CHO-K1 cells microinjected with EGFP-Dur. Therefore, the conjugate must be microinjected into a cell in order to detect intracellular PE (if not conjugated to a CPP) indicating that the EGFP-Dur does not have the ability unless it is injected into the cell.  Importantly, the instant specification states “duramycin-GFP stained strongly the outer surface of dead and dying cells, with no detectable staining either on viable cells or intracellular components of apoptotic cells” (Fig. 13 and top of p. 28).   Therefore, the instant specification teaches that a conjugate of duramycin and a fluorescent protein does not detect intracellular PE in viable cells. Applicants argue that the instantly claimed conjugate is non-toxic, however the claims are not drawn to a non-toxic or less-toxic conjugate. The claims require the conjugate of duramycin and a fluorescent protein, wherein the conjugate detects intracellular PE in a viable cell. In the instant case, the specification specifically states that the claimed conjugate does not have that ability. Therefore, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
For the reasons presented above, the rejection is maintained. 


Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. There was no prior art that taught or suggested a duramycin conjugate with a nuclear localization signal. The closest prior art is Stafford et al. (presented previously and above). However, Stafford et al. teach that the duramcyin construct labels the surface of cells and is used as a marker of apoptotic cells. There was no teaching or suggestion found in the prior art for a conjugate of duramycin and a fluorescent protein to be cell permeable and detect intracellular PE. 

		
		Conclusion
Claims 1, 7, 13, 17 and 18 are rejected. 
Claims 11 and 12 are objected. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                                                                                                                                                    

/T.L.M/Examiner, Art Unit 1654                                                                                                                                                                                                        

/JULIE HA/Primary Examiner, Art Unit 1654